IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
U.S. BANK NA, §
PLAINTIFF, §
Vv. : CIVIL CASE NO. 3:18-CV-3223-5-BK
BERNEICE A. RAASCH, :
DEFENDANT. :

ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions and a recommendation in
this case, No objections were filed. The District Court reviewed the proposed findings,
conclusions and recommendation for plain error. Finding none, the Court ACCEPTS the Findings,
Conclusions and Recommendation of the United States Magistrate Judge. Accordingly, the Court
awards Plaintiff reasonable attorneys’ fees in the amount of $3,746.00 and costs of suit in the
amount of $592.00 against Defendant.

SO ORDERED.

SIGNED December J, 2019. /

i

/ oN
fo PE PAL EE IP

UNITED STATES DISTRICT JUDGE

 

 
